Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  the term "horizonal segment" should instead be "horizontal segment".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially open" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially open" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree meant by “substantially,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms "substantially horizontal" in claim 10 is a relative term which renders the claim indefinite.  The term "substantially horizontal" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree meant by “substantially,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially parallel" in claims 10, 16, and 20 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree meant by “substantially,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 15, 16, and 20 are rejected for improper use of the term ‘rod’ to define sections of the couplers. 
Claims 2-9, 11-14, and 17-19 are rejected by virtue of dependency on Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oftedal (WO 9932022 A1) in view of Otsuka et al (US 4927356 A).
Regarding Claim 1, Oftedal teaches a modular forced air burner assembly (Figure 2, 1) comprising: 
a frame (Figure 2, 15) having a top (Figure 2, horizontal bars of 15) configured for supporting a pot (Figure 2, 5), the top being substantially open (Figure 2, open space in between bars 15); 
a burner assembly (Figure 2, 4) selectively positionable below the pot (Page 2, lines 20-22) positioned on the top of the frame (Figure 2, mating surfaces of 15 with pot bottom 20) wherein the burner assembly is configured for burning a fuel gas for heating the pot and its contents (Page 1, lines 33-34); and
a pipe (Figure 1, 6) selectively couplable to an exterior of the frame (Figure 2, mating surfaces of 19 to 15) such that the pipe extends from proximate to a midpoint of the frame past the top of the frame (Figure 2, screen 6 extending past the top of 15) wherein the pipe is configured for directing heat across a sidewall of the pot for enhancing heating of the pot and its contents (Page 4, lines 9-11). 
Oftedal does not teach a forced air module selectively operationally couplable to the burner assembly wherein the forced air module is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas. 
However, Otsuka et al teaches a forced air module (Figure 1, 12) selectively operationally couplable to the burner assembly (Column 3, lines 45-47) wherein the forced air module is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas (Column 4, lines 2-4).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the forced air burner assembly of Oftedal to include a forced air module in view of the teachings of Otsuka et al to improve combustion in the burner assembly and system fuel efficiency.
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the prior combination as applied to Claim 1 in further view of Tilby (US 6102027 A).
Regarding Claim 2, Oftedal in view of Otsuka et al teaches the frame comprising a plurality of legs (Oftedal Figure 2, vertical members of 15) and a plurality of crossbars (Oftedal Figure 2, horizontal members of 15), but does not teach each crossbar being coupled to and extending between upper ends of a respective pair of adjacently positioned legs such that the legs of the respective pair of adjacently positioned legs are positioned in parallel. 
However, Tilby teaches a frame (Figure 1, 10) wherein each crossbar (Figure 2, 34A, 34B, and 34C) being coupled to and extending between upper ends of a respective pair of adjacently positioned legs (Column 6, lines 25-27) such that the legs of the respective pair of adjacently positioned legs are positioned in parallel (Figure 1, legs 14A, 14B, and 14C are parallel to each other).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the frame of Oftedal in view of Otsuka et al to include features of the frame assembly taught by Tilby to improve frame stability while maintaining a substantially open top. 
Regarding Claim 3, the combination as applied to claim 2 teaches the plurality of legs comprising three legs (Tibly Figure 1, 14A, 14B, 14C) such that the frame is triangularly shaped when viewed from the top (Tilby Column 6, lines 66-67). 
Regarding Claim 8, 
Regarding Claim 9, the prior combination as applied to claim 2 teaches the brace comprising a set of bars (Tilby Figure 1, 30A), the bars being mutually coupled defining a centerpoint of the brace (Tilby Figure 3, assembly of 20B and 32), each bar extending to and being coupled to a respective leg (Tilby Figure 3, bars 30A coupled to legs 14A, 14B, and 14C by members 30B). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftedal in view of Otsuka et al and in further view of Wu (US 6223738 B1) and Mosiewicz (US 7591648 B2).
Regarding Claim 4, Oftedal in view of Otsuka et al teaches the burner assembly comprising: 
a housing defining an interior space (Otsuka et al Figure 1, 1), the housing having an upper face (Otsuka et al Figure 1, top surfaces of wall members 3 and 4), the upper face being open (Otsuka et al Column 3, lines 13-15); 
a panel (Otsuka et al Figure 1, side panels 3a and 4a) coupled to the housing and positioned in the interior space (Otsuka et al Column 3, lines 11-13), the panel being V-shaped (Otsuka et al Figure 1, V-shaped cross-section formed by wall members 3 and 4 with base member 2), the panel having an upper limit coupled to opposing sides of the housing proximate to the upper face (Otsuka et al Figure 1, top surfaces of wall members 3 and 4); 
a plurality of holes positioned in the panel (Otsuka et al Figure 2, openings 5 and 14); 
a burner coupled to the housing (Otsuka et al Figure 2, mixing chamber 8 with flame openings 5) and positioned in the interior space such that the burner is positioned above a lower limit of the panel (Otsuka et al Figure 2, location of chamber 8 above bottom of the housing 1); 
The combined teachings do not teach a first tube coupled to and extending from the housing such that the first tube is in fluidic communication with the interior space, the first tube extending from proximate to a lower face of the housing, the first tube extending from proximate to a lower face of the housing; 
However, Mosiewicz teaches a first tube (Figure 1, 22) coupled to and extending from the housing (Figure 1, joining of duct 22 to burner housing 18 and air plenum chamber 28) such that the first tube is in fluidic communication with the interior space (Figure 1, air flowpath 30 into air plenum chamber 28), the first tube extending from proximate to a lower face of the housing (Figure 1, extension of duct 22 near rear wall of air plenum chamber 28); 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Oftedal in view of Otsuka et al to include a first tube extending from the assembly in view of the teachings of Mosiewicz to improve access to the burner assembly for the insertion of fuel or combustion gases into the burner.
The combination of Oftedal in view of Otsuka et al and Mosiewicz does not teach a hose coupled to the burner and extending from the housing; and 
a connector coupled to the hose distal from the housing wherein the connector is configured for coupling the hose to a source of compressed fuel gas. 
However, Wu teaches a hose (Figure 1, 20) coupled to the burner (Column 2, lines 7-8) and extending from the housing (Figure 5, pipe 20 extending from base 10); and 
a connector (Figure 1, 21) coupled to the hose distal from the housing wherein the connector is configured for coupling the hose to a source of compressed fuel gas (Column 2, lines 61-65). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Oftedal in view of Otsuka et al and Mosiewicz to include a hose assembly for connecting a source of fuel gas in view of the teachings of Wu to improve system modularity and enable greater user control over combustion inside the burner.
Regarding Claim 5, 
Regarding Claim 6, Wu teaches a valve (Figure 1, 22) positioned in the hose proximate to the connector such that the valve is configured for selectively closing the hose (Column 2, lines 12-13). 
Regarding Claim 7, Wu teaches an igniter (Figure 4, pilot 111) coupled to the housing and positioned in the interior space proximate to the burner (Column 2, lines 5-6), and 
a switch selectively couplable to the frame (Figure 3, handle 110 and clip 113), the switch being selectively operationally couplable to the igniter such that the switch is positioned for selectively actuating the igniter for lighting the fuel gas escaping from the burner (Column 2, lines 38-41). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oftedal in view of Otsuka, Wu, and Mosiewicz and in further view of Oliver II (see attached NPL source). 
Regarding Claim 10, the combined teachings of Oftedal in view of Otsuka et al, Wu, and Mosiewicz as applied to claim 4 teach a forced air module (Otsuka Figure 1, 12, and Mosiewicz Figure 1, 44), but does not teach one comprising: a third tube selectively couplable to the first tube for fluidically coupling the third tube to the interior space; a stand coupled to the third tube distal from the first tube wherein the stand is configured for positioning on a substantially horizontal surface such that the third tube is substantially parallel to the substantially horizontal surface; and a blower coupled to the third tube distal from the first tube wherein the blower is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas.
However, Oliver II teaches the forced air module comprising: 
a third tube (see annotated Oliver II figure on the next page) selectively couplable to the first tube (annotated Oliver II figure, third tube connected to the first tube on the next page) for fluidically coupling the third tube to the interior space (Oliver II, assembly burner utilized together with ‘HobbyMelter’ furnace); 
a stand (see annotated Oliver II figure on the next page) coupled to the third tube distal from the first tube wherein the stand is configured for positioning on a substantially horizontal surface 
a blower (Oliver II, “squirrel cage blower”) coupled to the third tube distal from the first tube (see annotated Oliver II Figure on the next page) wherein the blower is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas (Oliver II, “the gas enters at a lower speed . . .”). 

    PNG
    media_image1.png
    452
    661
    media_image1.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly and blower modules of Oftedal in view of Otsuka et al, Mosiewicz, and Wu to include a forced air module in view of the teachings of Oliver II to improve gas combustion inside the burner assembly.	
Additionally, Applicant has not disclosed that having a stand coupled to the forced air assembly does anything more than produce the predictable result of supporting the tubes comprising the forced air assembly. Since it has been held that Rearrangement of Parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the positioning of the stand of 
Regarding Claim 11, Oliver II teaches a second tube (see annotated Oliver II figure on page 9) coupled to the first tube distal from the housing (see annotated Oliver II figure on page 9), the second tube being circumferentially larger than the first tube (see annotated Oliver II figure on page 9); and the third tube being circumferentially equivalent to the first tube such that the third tube is positioned for inserting into the second tube for fluidically coupling the third tube to the interior space (Oliver II, assembly utilized together with ‘HobbyMelter’ furnace). 
Regarding Claim 12, Oliver II teaches a power module (see annotated Oliver II figure below) operationally coupled to the blower such that the power module is positioned for powering the blower. 

    PNG
    media_image2.png
    225
    291
    media_image2.png
    Greyscale

Regarding Claim 13, Oliver II teaches the power module comprising a power cord (see annotated Oliver II figure above) wherein the power cord is configured for coupling to a source of electrical current for powering the blower.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oftedal in view of Otsuka and in further view of Varney (US 4722322 A).
Regarding Claim 14, 
However, Varney teaches a plurality of couplers (Figure 2, 16) coupled to the frame (Figure 2, outer shell 12) such that the couplers are positioned for selectively coupling to the pipe (Figure 2, inner shell 14) for removably coupling the pipe to the frame (Column 7, lines 59-61). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the frame and pipe of Oftedal in view of Otsuka et al to include a plurality of couplers in view of the teachings of Varney to improve system modularity and ease of assembly.
Regarding Claim 15, Oftedal in view of Otsuka et al and Varney as applied to Claim 14 teaches each coupler comprising a first rod (see annotated Varney Figure 2) coupled to and extending from the frame (see annotated Varney Figure 2, horizontal portion of first rod extending from surface of 12), the first rod being L-shaped such that a horizonal segment of the first rod is positioned for contacting a lower perimeter of the pipe as the pipe is lowered onto the frame (see annotated Varney Figure 2, bottom rim of shell 14) and a vertical segment of the first rod is positioned for abutting the pipe for retaining the pipe on the horizonal segment (see annotated Varney Figure 2, mating surfaces of first rod with inner shell 14).

    PNG
    media_image3.png
    482
    502
    media_image3.png
    Greyscale

Regarding Claim 16, Oftedal in view of Otsuka et al and Varney as applied to Claim 14 teaches a second rod coupled to and extending arcuately from the first rod distal from the frame (see annotated Varney Figure 2); and 
a third rod coupled to and extending from the second rod distal from the first rod (see annotated Varney Figure 2) such that the third rod is substantially parallel to the vertical segment of the first rod (see annotated Varney Figure 2, vertical section below the dividing red line) wherein the third rod, the second rod, and the vertical segment of the first rod define a hook (Varney Figure 2, hook-shaped profile of 16) configured for coupling to a chain for lifting the frame. 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oftedal in view of Otsuka et al in further view of Cheng (US 9504357 B2).
Regarding Claim 17, Oftedal in view of Otsuka does not teach a pair of handles coupled to the pipe proximate to the upper perimeter of the pipe such that the handles are opposingly positioned on the pipe wherein each handle is configured for grasping in a respective hand of a user for lifting the pipe.
However, Zheng teaches a pair of handles (Figure 2, 22) coupled to the pipe (Figure 2, 21) proximate to an upper perimeter of the pipe (Column 2, lines 64-65) such that the handles are opposingly positioned on the pipe (Figure 2, positioning of handles 22 on 211) wherein each handle is configured for grasping in a respective hand of a user for lifting the pipe.
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the pipe of Oftedal in view of Otsuka et al to include a pair of rectangular handles in view of the teachings of Zheng to allow for a safe means of removing the pipe from the burner assembly and assisting in device modularity.
Regarding Claim 18, 
Regarding Claim 19, Zheng teaches the rings being rectangularly shaped (Figure 2, shape of handles 22).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oftedal in view of the teachings of Otsuka et al, Tilby, Mosiewicz, Wu, Oliver II, Varney, and Zheng.
Regarding Claim 20, Oftedal teaches a modular forced air burner assembly (Oftedal Figure 2, 1) comprising: 
a frame (Oftedal Figure 2, 15) having a top (Figure 2, horizontal bars of 15) configured for supporting a pot (Figure 2, 5), the top being substantially open (Figure 2, open space in between bars 15), the frame comprising a plurality of legs (Oftedal Figure 2, vertical members of 15) and a plurality of crossbars (Oftedal Figure 2, horizontal members of 15), 
Oftedal does not teach a frame  having a top configured for supporting a pot, the top being substantially open, the frame comprising a plurality of legs and a plurality of crossbars, each crossbar being coupled to and extending between upper ends of a respective pair of adjacently positioned legs such that the legs of the respective pair of adjacently positioned legs are positioned in parallel, the plurality of legs comprising three legs such that the frame is triangularly shaped when viewed from the top.
Oftedal also does not teach a brace coupled to and extending between the legs of the plurality of legs, the brace being positioned proximate to a lower end of each leg such that the brace is positioned for rigidifying the frame and for positioning the burner assembly such that the burner assembly is positioned for heating the pot and its contents, the brace comprising a set of bars, the bars being mutually coupled defining a centerpoint of the brace, each bar extending to and being coupled to a respective leg.
However, Tilby teaches a frame (Tilby Figure 1, 10) wherein each crossbar (Tilby Figure 2, 34A, 34B, and 34C) being coupled to and extending between upper ends of a respective pair of adjacently 
Moreover, Tilby also teaches a brace (Tilby Figure 1, 30) coupled to and extending between the legs of the plurality of legs (Tilby Figure 3, extension of members 30A towards burner tube 12), the brace being positioned proximate to a lower end of each leg (Tilby Figure 3, joinings of legs 14A, 14B, and 14C with sections 30B) such that the brace is positioned for rigidifying the frame and for positioning the burner assembly (Tilby Figure 1, burner assembly 12 coupled to legs 30A) such that the burner assembly is positioned for heating the pot and its contents (Tilby Column 5, lines 53-58), the brace comprising a set of bars (Tilby Figure 1, 30A), the bars being mutually coupled defining a centerpoint of the brace (Tilby Figure 3, assembly of 20B and 32), each bar extending to and being coupled to a respective leg (Tilby Figure 3, bars 30A coupled to legs 14A, 14B, and 14C by members 30B); 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the frame of Oftedal to include a triangular-shaped frame with a brace in view of the teachings of Tilby to improve support for the pot while maintaining a substantially open top.
Oftedal also teaches a burner assembly (Oftedal Figure 2, 4) selectively positionable below the pot (Oftedal Page 2, lines 20-22) positioned on the top of the frame (Oftedal Figure 2, mating surfaces of 15 with pot bottom 20) wherein the burner assembly is configured for burning a fuel gas for heating the pot and its contents (Oftedal Page 1, lines 33-34), 
Oftedal does not teach the burner assembly comprising: a housing defining an interior space, the housing having an upper face, the upper face being open, a panel coupled to the housing and positioned in the interior space, the panel being V-shaped, the panel having an upper limit coupled to opposing sides of the housing proximate to the upper face, or a plurality of holes positioned in the panel

a panel (Otsuka et al Figure 1, side panels 3a and 4a) coupled to the housing and positioned in the interior space (Otsuka et al Column 3, lines 11-13), the panel being V-shaped (Otsuka et al Figure 1, V-shaped cross-section formed by wall members 3 and 4 with base member 2), the panel having an upper limit coupled to opposing sides of the housing proximate to the upper face (Otsuka et al Figure 1, top surfaces of wall members 3 and 4), 
a plurality of holes positioned in the panel (Otsuka et al Figure 2, openings 5 and 14), 
Otsuka et al also teaches a burner coupled to the housing (Otsuka et al Figure 2, mixing chamber 8 with flame openings 5) and positioned in the interior space such that the burner is positioned above a lower limit of the panel (Otsuka et al Figure 2, location of chamber 8 above bottom of the housing 1), 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly taught by Oftedal to include the housing and perforated V-shaped panel taught by Otsuka et al to improve combustion efficiency and better heat the pot and its contents.
Oftedal also does not teach a first tube coupled to and extending from the housing such that the first tube is in fluidic communication with the interior space, the first tube extending from proximate to a lower face of the housing. 
However, Mosiewicz teaches a first tube (Mosiewicz Figure 1, 22) coupled to and extending from the housing (Mosiewicz Figure 1, joining of duct 22 to burner housing 18 and air plenum chamber 28) such that the first tube is in fluidic communication with the interior space (Mosiewicz Figure 1, air 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Oftedal to include the first tube in view of the teachings of Mosiewicz to better adapt the burner assembly for receiving combustion air from a forced air module. 
Oftedal also does not teach a hose coupled to the burner and extending from the housing; and a connector coupled to the hose distal from the housing wherein the connector is configured for coupling the hose to a source of compressed fuel gas, the connector being configured for coupling the hose to a source of compressed fuel gas, the connector being configured for coupling to a propane tank.
Oftedal also does not teach a switch selectively couplable to the frame, the switch being selectively operationally couplable to the igniter such that the switch is positioned for selectively actuating the igniter for lighting the fuel gas escaping from the burner.
However, Wu teaches a hose (Figure 1, 20) coupled to the burner (Column 2, lines 7-8) and extending from the housing (Figure 5, pipe 20 extending from base 10); and 
a connector (Figure 1, 21) coupled to the hose distal from the housing wherein the connector is configured for coupling the hose to a source of compressed fuel gas (Column 2, lines 61-65), the connector being configured for coupling to a propane tank (Column 2, lines 61-65), 
a valve (Figure 1, 22) positioned in the hose proximate to the connector such that the valve is configured for selectively closing the hose (Column 2, lines 12-13), 
Moreover, Wu also teaches an igniter (Figure 4, pilot 111) coupled to the housing and positioned in the interior space proximate to the burner (Column 2, lines 5-6), and 
a switch selectively couplable to the frame (Figure 3, handle 110 and clip 113), the switch being selectively operationally couplable to the igniter such that the switch is positioned for selectively actuating the igniter for lighting the fuel gas escaping from the burner (Column 2, lines 38-41); 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Oftedal to include the hose and igniter assemblies taught by Wu to improve user control over combustion and provide a modular connection to a compressed gas fuel source.	
Oftedal also does not teach a second tube coupled to the first tube distal from the housing, the second tube being circumferentially larger than the first tube. 
Additionally, Oftedal also does not teach a forced air module selectively operationally couplable to the burner assembly wherein the forced air module is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas, the forced air module comprising: 
a third tube selectively couplable to the first tube for fluidically coupling the third tube to the interior space, the third tube being circumferentially equivalent to the first tube such that the third tube is positioned for inserting into the second tube for fluidically coupling the third tube to the interior space, 
a stand coupled to the third tube distal from the first tube wherein the stand is configured for positioning on a substantially horizontal surface (assembly is place on horizontal flooring, see annotated Oliver II figure on the next page) such that the third tube is substantially parallel to the substantially horizontal surface (see annotated Oliver II Figure, third tube is placed parallel to the horizontal surface underneath it), 
a blower (Oliver II, “squirrel cage blower”) coupled to the third tube distal from the first tube (see annotated Oliver II Figure on page 9) wherein the blower is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas (Oliver II, “the gas enters at a lower speed . . .”), and 
a power module (see annotated Oliver II figure on page 10) operationally coupled to the blower such that the power module is positioned for powering the blower, the power module comprising a 
However, Oliver II teaches a second tube (see annotated Oliver II figure on page 9) coupled to the first tube distal from the housing (see annotated Oliver II figure on page 9), the second tube being circumferentially larger than the first tube (see annotated Oliver II figure on page 9), 
Moreover, Oliver II also teaches a forced air module (see annotated Oliver II Figure on page 9) selectively operationally couplable to the burner assembly (Oliver II, assembly utilized together with ‘HobbyMelter’ furnace) wherein the forced air module is configured for forcing air into the burner assembly for enhancing combustion of the fuel gas (Oliver II, “the gas enters at a lower speed . . .”), the forced air module comprising: 
a third tube (see annotated Oliver II figure on page 9) selectively couplable to the first tube (annotated Oliver II figure, third tube connected to the first tube on the next page) for fluidically coupling the third tube to the interior space, the third tube being circumferentially equivalent to the first tube (see annotated Oliver II figure on page 9, third tube is the same size as the first tube) such that the third tube is positioned for inserting into the second tube (see annotated Oliver II figure on page 9, attachment of second tube onto the outlet of third tube) for fluidically coupling the third tube to the interior space (Oliver II, assembly burner utilized together with ‘HobbyMelter’ furnace), 
a stand (see annotated Oliver II figure on the next page) coupled to the third tube distal from the first tube wherein the stand is configured for positioning on a substantially horizontal surface (assembly is place on horizontal flooring, see annotated Oliver II figure on the next page) such that the third tube is substantially parallel to the substantially horizontal surface (see annotated Oliver II Figure, third tube is placed parallel to the horizontal surface underneath it), 
a blower (Oliver II, “squirrel cage blower”) coupled to the third tube distal from the first tube (see annotated Oliver II Figure on page 9) wherein the blower is configured for forcing air into the 
a power module (see annotated Oliver II figure on page 10) operationally coupled to the blower such that the power module is positioned for powering the blower, the power module comprising a power cord (see annotated Oliver II figure on page 10) wherein the power cord is configured for coupling to a source of electrical current for powering the blower. 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Oftedal to include a forced air burner in view of the teachings of Oliver II to help facilitate a more complete combustion of the fuel gas while avoiding losses incurred through use of atmospheric air.
Additionally, Applicant has not disclosed that having a stand coupled to the forced air assembly does anything more than produce the predictable result of supporting the tubes comprising the forced air assembly. Since it has been held that Rearrangement of Parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the positioning of the stand of Oliver II to be coupled to the third tube instead of the first and meet the claimed limitations in order to provide the predictable results of providing more support to third tube.
Oftedal teaches a pipe (Figure 1, 6) selectively couplable to an exterior of the frame (Figure 2, mating surfaces of 19 to 15) such that the pipe extends from proximate to a midpoint of the frame past the top of the frame (Figure 2, screen 6 extending past the top of 15) wherein the pipe is configured for directing heat across a sidewall of the pot for enhancing heating of the pot and its contents (Page 4, lines 9-11);
Oftedal does not teach a plurality of couplers coupled to the frame such that the couplers are positioned for selectively coupling to the pipe for removably coupling the pipe to the frame, each 
However, Varney teaches a plurality of couplers (Figure 2, 16) coupled to the frame (Figure 2, outer shell 12) such that the couplers are positioned for selectively coupling to the pipe (Figure 2, inner shell 14) for removably coupling the pipe to the frame (Column 7, lines 59-61), each coupler comprising a first rod (see annotated Varney Figure 2 on page 11) coupled to and extending from the frame (see annotated Varney Figure 2, horizontal portion of first rod extending from surface of 12), the first rod being L-shaped such that a horizonal segment of the first rod is positioned for contacting a lower perimeter of the pipe as the pipe is lowered onto the frame (see annotated Varney Figure 2 on page 11, bottom rim of shell 14) and a vertical segment of the first rod is positioned for abutting the pipe for retaining the pipe on the horizonal segment (see annotated Varney Figure 2 on page 11, mating surfaces of first rod with inner shell 14); 
a second rod coupled to and extending arcuately from the first rod distal from the frame (see annotated Varney Figure 2); and 
a third rod coupled to and extending from the second rod distal from the first rod (see annotated Varney Figure 2) such that the third rod is substantially parallel to the vertical segment of the first rod (see annotated Varney Figure 2, vertical section below the dividing red line) wherein the third 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the frame and pipe of Oftedal to include couplers with a hook-shaped geometry in view of the teachings of Varney to improve system stability and modularity.
Oftedal also does not teach a pair of handles coupled to the pipe proximate to an upper perimeter of the pipe such that the handles are opposingly positioned on the pipe wherein each handle is configured for grasping in a respective hand of a user for lifting the pipe, the pair of handles comprising a pair of rings, the rings being pivotally coupled to the pipe, the rings being rectangularly shaped. 
However, Zheng teaches a pair of handles (Figure 2, 22) coupled to the pipe (Figure 2, 21) proximate to an upper perimeter of the pipe (Column 2, lines 64-65) such that the handles are opposingly positioned on the pipe (Figure 2, positioning of handles 22 on 211) wherein each handle is configured for grasping in a respective hand of a user for lifting the pipe, the pair of handles comprising a pair of rings (Figure 2, shape of handles 22), the rings being pivotally coupled to the pipe (Column 2, lines 64-66), the rings being rectangularly shaped (Figure 2, shape of handles 22). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the pipe of Oftedal to include a pair of rectangular handles in view of the teachings of Zheng to improve user safety when handling the pipe while providing an ergonomic handling mechanism that improves system modularity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762